DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 12-13 have been canceled. Claims 1, 3-11, and 14-19 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/9/2022, with respect to claims 1, 3-11, and 14-19 have been fully considered and are persuasive.  The rejection of 5/9/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Kadoshima (JP 2014001718 A) hereinafter Kadoshima is the closest prior art of record. Kadoshima discloses curing the coating of a combustion chamber via combustion, however, Kadoshima either alone or in combination with other prior art doesn’t explicitly disclose:
in claim 1, “wherein the applying the coating material includes applying the coating material at least to a crown surface of the piston, and wherein the injecting the fuel from the injector at least in the early stage includes setting an injection timing of the fuel from the injector as a period including an intake bottom dead center.”
in claim 10, “wherein the heating the coating material further includes advancing an injection start timing and an injection end timing of the fuel from the injector after the injecting the fuel from the injector at least in the early stage is performed, and wherein the injecting the fuel from the injector at least in the early stage includes reducing an injection amount of the fuel from the injector below that when advancing the injection start timing and the injection end timing.”
in claim 11, “wherein the heating the coating material further includes advancing an injection start timing and an injection end timing of the fuel from the injector after the injecting the fuel from the injector at least in the early stage is performed, and wherein the injecting the fuel from the injector at least in the early stage includes reducing an injection pressure of the fuel from the injector compared to when advancing the injection start timing and the injection end timing.”
Claims 3-9 and 14-19 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747